 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCETheactivities of the Respondent Union set forth in section III, above, occurringin connection with the operations of the parties to the contract described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondents have violated the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. I shall therefore recommend, among otherthings, that Respondents make Oree Jefferson whole for any loss of pay suffered byreason of the discrimination against him, by payment to him of a sum of moneyequal to that which he normally would have earned from June 1, 1958, until hewould have been laid off, absent unfair labor practices,less hisnet earnings duringthat period.Backpay shall be computed in accordance with the formula in F. W.Woolworth Company,90 NLRB 289.5I shall also recommend that RespondentsrefundtoDickmann's employees atthe Oak Lawn Park project allsums,including initiation fees and dues, exactedfrom them as a result of Respondents' unlawful hiring arrangement with Dickmann.United Association of Journeymen & Apprentices, etc., Local 231 (J. S. Brown-E. F.Olds Plumbing & Heating Corporation),115 NLRB 594, 599-602.Local UnionNo. 85, Sheet Metal Workers International Association, AFL-CIO(R. C.MahonConstruction Company),122 NLRB 631. I shall also recommend that Respondentscease and desist from maintaining and giving effect to the illegal hiring arrangementfound herein.Upon the foregoingfindingsof fact, and upon the entire recordin the case, I makethe following:CONCLUSIONS OF LAW1.Dickman-Pickens-Bond Construction Company is engaged in commerce withinthe meaning of the Act.2.Local 490,InternationalHod CarriersBuilding andConstruction LaborersUnion, AFL-CIO, is a labor organization within themeaningof Section 2(5) of theAct.3.By causing and attempting to cause Dickman to refuse to hire Oree Jeffersonbecause he had not obtained a work referral from Respondents and bymaintainingand enforcing a tacit arrangement with Dickmann requiring referrals as a conditionof employment, Respondents have engaged in unfair labor practices within the mean-ing of Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]5 Since the record shows that the project has been completed, I shall not recommend re-instatement.However, since Dickmann may have other work in Respondents' jurisdic-tional area, I shall recommend that Respondents notify Dickmann in writing that theyhave no objections to Jefferson's employment.Armco Drainage v. Metal Products, Inc.,eupra.The Mountain States Telephone and Telegraph CompanyandLocal 408, International Brotherhood of Electrical Workers,'Petitioner.Case No. 19-1R-21841.February 16, 1961SUPPLEMENTAL DECISION AND CLARIFICATIONOF UNITPursuant to a Board certification on September 29, 1948, Petitionerbecame the bargaining representative of a unit of all Missoula ex-Petitioner's name appears as set forth in the certification.130 NLRB No. 49. THE MOUNTAIN STATES TELEPHONE & TELEGRAPH CO.389change traffic department employees at the Employer's Missoula,Montana, traffic department, excluding guards, professional employees,and supervisors as defined in the Act. Thereafter, the parties enteredinto collective-bargaining agreements covering this unit.On August 4, 1960, the Employer filed a motion with the Board forclarification and/or amendment of the certification, contending thatcertain employees of the Employer holding the title of "supervisor,"who had been included in the bargaining unit by the parties, are super-visors within the meaning of the Act, as amended, and are not, there-fore, properly includible in the bargaining unit.On August 26,1960,the Petitioner filed opposition thereto.On October 10, 1960, theBoard issued an order remanding the proceeding to the RegionalDirector for the Nineteenth Region for the purpose of holding a hear-ing, which was held on October 27, 1960, before Robert E. Tillman,hearing officer.Both parties appeared and participated.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Leedom andMembers Jenkins and Kimball].Upon the entire record, the Board finds : 2The Missoula office traffic department has a chief operator, an eve-ning chief operator, 6 "supervisors," 1 of whom apparently also worksas an evening chief operator, 75 to 77 telephone operators, and 4 clerks.The "supervisors," whose weekly pay schedule maximum is $9 higherthan the operators' maximum, are primarily responsible for trainingnew operators and for assisting operators in the performance of theirduties.They are expected to observe and appraise new employees'potential as operators and to make recommendations of discharge orretention to the chief operator, and are also expected to report oper-ators who violate work rules.They keep order, tell operators to dotheir work properly, and reprimand operators for improper perform-ance.They assign operators to positions in accordance with levels oftraining,move them from one position to another as the workloadrequires, and keep time and attendance records.From time to timethey make observations on the performance of operators by monitor-ing calls and fill out progress observation forms on which they evalu-ate operators' work performance; the chief operator frequently re-2 Petitioner attacked the Employer'smotivation in this proceedingHowever, theBoard is required by the Act to exclude supervisors from bargaining units.Therefore, anemployer'smotivation in seeking the exclusion of employees as supervisors is irrelevantto the issue of whether such employees are in fact supervisors within the meaning of theAct.Further,the Board's finding herein is predicated upon so much of the evidence asisuncontradicted.Accordingly,we have found it unnecessary to consider or to resolvethe conflicting testimony given at the hearing. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDviews the forms when observations are being made and bases herjudgment of the operators' competency, at least in part, on them. Inaddition to the above duties, the "supervisors" are responsible for theoperation of the traffic department between 7 a.m. and midnight oilweekends and between 7 and 8 a.in. and 9 p.m. and midnight on week-days, hours during which no chief operator is present, and at suchtimes exercise discretion in assigning overtime.They receive a "reliefdifferential" for tours or shifts between 8 a.m. and midnight onweekends.The Board has recently found that employees classified as "super-visors" at the other Montana offices of the Employer are supervisorswithin the meaning of the Act.' The duties of the "supervisors"herein, though different in some respects from those of the similarlyclassified employees at the other Montana offices, are not so materiallydistinguishable as to warrant a different determination of supervisorystatus.Accordingly, we find that the "supervisors" at the Employer'sMissoula, Montana, office are supervisors within the meaning of theAct and should be excluded from the previously certified unit.We,therefore, grant the instant motion to remove them from the bargain-ing unit because they are supervisors.[The Board excluded the classification of "supervisor."]s SeeThe Mountain States Telephone and TelegraphCompany(not published in NLRBvolumes) ;The Mountain States Telephone&Telegraph Corn pan ii,126 NLRB 676Wyoming Radio, Inc.andNational Association of BroadcastEmployees and Technicians,AFL-CIO.CaseNo.AO-21.February 16, 1961ADVISORY OPINIONThis is a petition filed by Edward M. Lynch, regional director forregion 2 of the National Association of Broadcast Employees andTechnicians, AFL-CIO, herein called Petitioner, pursuant to Section102.98 of the Board's Rules and Regulations, Series 8, praying for anadvisory opinion as to whether the Board would assert jurisdictionover the operations of Wyoming Radio, Inc., herein called the Em-ployer.Thereafter, on December 22, 1960, the Employer filed ananswerto the petition.A. In substance, the petition and its attachments allege as follows :1.The Employer is engaged in the business of commercial radioprograming and transmission at Nanticoke, Pennsylvania. In a rep-resentation proceeding held before the Pennsylvania Labor RelationsBoard, herein called the Pennsylvania Board, the Employer admitted-130 NLRB No. 41.